


July 27, 2009







VIA FACSIMILE




Kambiz Mahdi

Director

Probe Manufacturing, Inc.

25242 Arctic Ocean Drive

Lake Forest, CA 92630




RE:

Resignation from Probe Manufacturing, Inc.’s Board of Directors




Dear Mr. Mahdi:




Please accept my resignation from the Board of Directors and as interim chief
executive officer of Probe Manufacturing, Inc. effective immediately.




I have enjoyed working with you and Probe.  I wish you and the Board all the
best in your efforts to make Probe a success.




Very truly yours,







Barrett Evans











June 15, 2009




Mr. Barrett Evans

Interim Chief Executive Officer

Probe Manufacturing, Inc.

25242 Arctic Ocean Drive

Lake Forest, CA 92630




Mr. Evans,

Effective today, June 15, 2009, I hereby resign from the board of directors of
Probe Manufacturing, Inc in order to pursue other opportunities.




Regards




Jeffrey Conrad












